 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          JANET MCCRACKEN,                               CASE NO. C17-0112JLR

11                                Plaintiff,               ORDER GRANTING IN PART
                   v.                                      AND DENYING IN PART
12                                                         PLAINTIFF’S MOTION TO
                                                           REOPEN CASE
            MERCHANTS CREDIT
13
            CORPORATION,
14
                                  Defendant.
15
            Before the court is Plaintiff Janet McCracken’s motion to reopen the
16
     above-entitled case because the parties’ have not yet perfected their settlement. (Mot.
17
     (Dkt. # 16).) Specifically, Ms. McCraken seeks additional time for parties to perfect their
18
     settlement. (See id. at 1.) As described below, the court GRANTS in part and DENIES
19
     in part her motion.
20
            On August 23, 2018, the court entered an order of dismissal because the parties
21
     had notified the court that they had settled their dispute. (Order (Dkt. # 15).) In its order,
22


     ORDER - 1
 1   the court stated that if the parties’ settlement “is not perfected, any party may move to

 2   reopen the case, provided that such motion is filed within 60 days of the date of th[e]

 3   order.” (Id. at 1-2.) Ms. McCracken timely filed her motion to reopen on October 22,

 4   2018. (See Mot.) She asks the court to “reopen this matter” but also asks for “at least 30

 5   more days for the parties to perfect the[ir] settlement.” (Id. at 1.) Apparently, at the time

 6   of her motion, Ms. McCracken’s counsel had not yet received settlement funds from

 7   Defendant Merchant Credit Corporation (“MCC”). (See Trigsted Decl. (Dkt. # 17) ¶ 2.)

 8          MCC did not respond to Ms. McCracken’s motion. (See generally Dkt.) A

 9   party’s failure to respond to a motion “may be considered by the court as an admission

10   that the motion has merit.” Local Rules W.D. Wash. LCR 7(b)(3). However, in this

11   instance, there is no need for the court to “reopen” the case. Instead, the court grants the

12   parties an additional 30 days from the date of this order to perfect their settlement. If the

13   settlement is not perfected within that time period, any party may so notify the court

14   within the same timeframe and the court will reopen the case at that time. Accordingly,

15   the court GRANTS in part and DENIES in part Ms. McCracken’s motion (Dkt. # 16).

16          Dated this 28th day of November, 2018.

17

18                                                     A
                                                       JAMES L. ROBART
19
                                                       United States District Judge
20

21

22


     ORDER - 2
